oOo c©&© SJ NWN OH FSF WH NO

NN NN YN NN
eO8atk FF ORYS SGeERAAAEBA AS

Case 19-17921-mkn Doc 256 Entered 03/07/20 10:39:31 Page 1 of 4

ROBERT E. ATKINSON, ESQ., Bar No. 9958

Email: robert@nv-lawfirm.com

ATKINSON LAW ASSOCIATES LTD.

376 E. Warm Springs Rd Suite 130
Las Vegas, NV 89119

Telephone: (702) 614-0600
Facsimile: (702) 614-0647

Attorney for Brian D. Shapiro, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re:

GENERATION NEXT FRANCHISE
BRANDS, INC.,

Debtor.

 

Affects All Debtors

(_] Affects GENERATION NEXT
FRANCHISE BRANDS, INC.

[| Affects REIS & IRVY’S INC.

[_] Affects PRINT MATES, INC.

[_] Affects 19 DEGREES, INC.

 

 

 

 

Case No. 19-17921-mkn

Chapter 7

DECLARATION OF
BRIAN D. SHAPIRO

Jointly Administered:

19-17921-mkn

19-17922-mkn
19-17923-mkn
19-17924-mkn

GENERATION NEXT
FRANCHISE BRANDS, INC.
(Lead)

REIS & IRVY’S INC.

PRINT MATES, INC.

19 DEGREES, INC.

I, BRIAN D. SHAPIRO, declare under penalty of perjury that the assertions of this

statement are true and correct to the best of my information, knowledge and belief:

1. Iam the chapter 7 trustee of the four above-captioned bankruptcy estates

(“Bankruptcy Estates’’).

2. I make this declaration in support of my motion entitled MOTION FOR AN
ORDER: (I) APPROVING SALE OF CERTAIN ESTATE ASSETS FREE AND CLEAR
OF LIENS; AND (II) APPROVING STIPULATIONS REGARDING LIEN RELEASES

(“Motion’’), filed contemporaneously with this declaration, seeking approval for the sale of

certain assets of the bankruptcy estates (“Sale”) and seeking approval for certain related

-l-

B

ta"

 
oO CO ND A FP W NY

NW NNN NY NN DN
eusg &F FB OSHSFi oa riaankronwskezs

 

 

Case 19-17921-mkn Doc 256 Entered 03/07/20 10:39:31 Page 2 of 4

stipulations entered into between the Bankruptcy Estates and Flex, Ltd., Pitney Bowes Inc.,
and Socially Responsible Brands, Inc. (the “Stipulations”).

3. The schedules of the four debtor entities collectively identify several asset
classes, mostly consisting of bank accounts, patents, inventory, office furnishings and
fixtures. The schedules also identify several lienholders: Genext Loan, LLC; Brett Hall;
CK Green Partners, LLC; and Kenneth Cascarella. [Id.] During the pendency of the
chapter 11 case, Genext Loan, LLC also became a super-priority lienholder as a result of
providing post-petition financing to Debtors.

4. The pleadings filed by Debtors at the start of the Bankruptcy Cases also
identified another lienholder, Presto Yogurt Vending LLC (“Preste”), which owns two
kiosks and for which it is the holder of a pre-petition perfected lien against those two
machines.

5. investigated the assets of the Debtor entities, and discovered that a classic
“melting ice cube” situation exists: the assets of the Debtor are valuable, but the value of
those assets will significantly diminish over time and in the near future. Lienholder Genext
Loan, LLC (hereinafter, “Buyer”) approached me with an offer to purchase most of the
assets of the Bankruptcy Estates, in exchange for a mixture of a credit bid of the amount
owed to Buyer, plus cash. After assessing the situation, I entered into negotiations with
Buyer.

6. During my investigations, I also became aware of three other entities that
asserted lien interests in some of the assets of the Debtors: Flex, Ltd., Pitney Bowes Inc.,
and Socially Responsible Brands, Inc.

7. Complex multi-party negotiations ensued, and ultimately an Asset Purchase
Agreement (“APA”) was signed between the Buyer and the four Bankruptcy Estates. The
APA, which is attached as EXHIBIT 1 to the Motion, is contingent upon bankruptcy court
approval. The APA seeks approval of the Sale, free and clear of all liens, claims, and

encumbrances. Towards that end:

x

 
Oo Oo NSN DB HH F&F W WH —

Nm NNN NY NNN LD
CNA AK DH FSF Ce AHA AREBANHeS

 

 

Case 19-17921-mkn Doc 256 Entered 03/07/20 10:39:31 Page 3 of 4

e Lienholders Brett Hall, CK Green Partners, LLC, and Kenneth Cascarella
(collectively, the “Participating Lienholders’”) are tendering lien releases
conditional upon approval of the Sale in exchange for either equity
participation in Buyer, or a cash payment by Buyer;

e The lien of Buyer is being deemed satisfied as a result of the credit bid portion
of the purchase price;

e The secured assets of Presto are not being sold (thus preserving its lien on
those assets); and

e Flex, Ltd., Pitney Bowes Inc., and Socially Responsible Brands, Inc.
(collectively hereinafter, the “Cash-Out Parties”) are each providing their
consent to the Sale, in exchange for cash payments to be distributed to those
parties by me immediately after closing of the Sale.

8. Based on my investigations into the Assets and the financial affairs of the
Debtors, it is my business judgment that the Buyer’s offer represents a fair and reasonable
offer for the Assets.

9. Furthermore, I believe that the Buyer, as a senior lienholder for the Assets, is
the natural buyer for the Assets, and the Assets are more valuable to Buyer than to an
interested third party. Additionally, Buyer’s knowledge of the Assets permits the sale to be
“as is”, without any need for a due diligence period. Therefore, I, in my business
judgment, believe that general marketing efforts would be not yield meaningfully
competitive offers. There is no ready market for the Assets, and the costs of active
solicitation would likely significantly diminish the purchase price because of the “melting
ice cube” aspect of the Assets. Accordingly, I believe that the APA is the highest and best
offer for the Bankruptcy Estates.

10. The APA has been negotiated by the parties in good faith.

11. I, in my business judgment, believe that: (i) the terms of the Sale, as set forth
in the APA, constitute a fair and reasonable deal for the Bankruptcy Estates; and (ii)

consummation of the Sale of the Assets on the terms of the APA is in the best interest of

the Bankruptcy Estates, their creditors, and other parties-in-interest.

 

 
Oo Oo NJ HB UH F&F W HY

Ny NY we NY NHN KY KH KY KY
eI AWK OD || SSO we AAA RBH AS

 

 

Case 19-17921-mkn Doc 256 Entered 03/07/20 10:39:31 Page 4of4

12. Furthermore, I have investigated the Buyer and the Debtors, and in light of the

significant consideration paid as part of the Sale, has concluded that:

- The consideration provided by the Buyer pursuant to the APA, including the
credit bid portion of the purchase price, is fair and adequate, and constitutes
reasonably equivalent value and fair consideration under the Bankruptcy Code
and under the laws of the United States, including for purposes of the Uniform
Fraudulent Transfer Act and the Uniform Fraudulent Conveyance Act.

- Buyer is not a mere continuation of or successor to the Debtors in any respect,
and there is no continuity of enterprise between the Debtors and the Buyer.
Accordingly, Buyer should take title to the Assets without any successor
liability.

DATED 2622022 —— ws

BRIAN D. SHAPIRO

 

 
